Chiechi, J., concurring in part and dissenting in part: I concur in the majority’s holding that the per diem allowances for day trips that United paid to its employees are deductible under section 162(a)(1). I dissent from the majority’s holding that the per diem allowances for overnight trips that United paid to its employees are deductible under section 162(a)(1). I believe that the amounts of such per diem allowances for overnight trips claimed as deductions under section 162(a)(2) are deductible under that section.